              Case 1:20-cv-07765-CM Document 5 Filed 01/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAUL SABINO,

                                Plaintiff,

                    -against-
                                                                20-CV-7765 (CM)
CHAIRPERSON OF DIVI OF NYS PAROLE;
                                                            ORDER OF DISMISSAL
CITY OF NEW YORK; JOE/JANE DOE,
AUTHOR & SIGNATURE OF PAROLE
WARRANT ISSUED MAY/2019,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On January 4, 2021, the Court received Plaintiff’s December 12, 2020 letter, requesting

that the Court “cancel/dismiss” this action. (See ECF No. 4.) The Court therefore grants

Plaintiff’s request. This action is withdrawn pursuant to Rule 41(a) of the Federal Rules of Civil

Procedure.

                                             CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The action is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

       This order closes this case.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:20-cv-07765-CM Document 5 Filed 01/07/21 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   January 7, 2021
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
